       Case: 1:20-cv-00688-DCN Doc #: 3 Filed: 04/30/20 1 of 2. PageID #: 18



                        IN THE UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT, OHIO
                                  EASTERN DIVISION

 RIVER CHIROPRACTIC AND WELLNESS                    )   CASE NO. 1:20-cv-00688
 CENTER, LLC,                                       )
                                                    )   JUDGE DONALD C. NUGENT
        Plaintiff,                                  )
                                                    )
        -vs-                                        )
                                                    )   MOTION TO CORRECT
 BANKROLL CAPITAL, INC.                             )   MISNOMER
                                                    )
                                                    )
        Defendant.

       Now comes Plaintiff River Chiropractic and Wellness Center, LLC (“Plaintiff”), on behalf

of itself and all those similarly situation, and hereby moves this Honorable Court to correct a

typographical error in the complaint herein with respect to its name. In the case caption and on

first line of the complaint, as well as the “case name” as reflected on the docket, Plaintiff’s name

appears with the word “Center” inadvertently omitted. Plaintiff’s correct name should appear as

River Chiropractic and Wellness Center, LLC.

       WHEREFORE, Plaintiff moves this Court to correct the error by deeming the name on the

complaint to be “River Chiropractic and Wellness Center, LLC” and by directing the Clerk to

change the case name as it appears on the docket.

                                              Respectfully submitted,

                                              /s/Ronald I. Frederick
                                              Ronald I. Frederick (#0063609)
                                              Michael L. Berler (#0085728)
                                              Michael L. Fine (#0077131)
                                              Frederick & Berler LLC
                                              767 East 185th Street
                                              Cleveland, Ohio 44119
                                              (216) 502-1055; f - (216) 566-9400
                                              ronf@clevelandconsumerlaw.com
                                              mikeb@clevelandconsumerlaw.com
                                              michaelf@clevelandconsumerlaw.com
       Case: 1:20-cv-00688-DCN Doc #: 3 Filed: 04/30/20 2 of 2. PageID #: 19



                                       Certificate of Service

       I hereby certify that this document is being filed electronic and will be served upon the

parties via the Court’s electronic filing system. In addition, a true and accurate copy of the

foregoing is being sent defendant for first class U.S. mail to:

BANKROLL CAPITAL, INC.
500 Technology Drive, Suite 350
Irvine, CA 92618


                                              /s/Ronald I. Frederick
                                              Ronald I. Frederick (#0063609)
                                              Frederick & Berler LLC
                                              Attorney for Plaintiffs
